Title: From Thomas Jefferson to Joseph Coppinger, 23 October 1802
From: Jefferson, Thomas
To: Coppinger, Joseph


          
            Sir
            Washington Oct. 23. 1802.
          
          The invention mentioned in your letter of the 17th. inst is certainly of great importance to society. by turning to the act of Congress of Feb. 21. 1793. c. 11. you will have all the information it is in the power of any person to give you. the patent fees can be inclosed to the Treasurer, and the other papers to the Secretary of State, and the business be effectually done without your being at the expence of a journey here. the patent would of course be inclosed to you under such address as you shall desire. Accept my best wishes & respects.
          
            Th: Jefferson
          
        